CANTY, J.
(dissenting).
I cannot concur in the foregoing opinion. I concede that if defendant entered into the contract to purchase the land, knowing that Nancy J. Loveridge had no title, he would not be entitled to any equitable relief in this action. In that case, he would have relied on her personal responsibility alone, and not on the security which he supposed he had obtained by his contract made with one who was supposed to have a good title, and his possession taken under that contract or the recording of the same. If he relied on her personal responsibility when he took the contract, law and equity would both require him, in the absence of fraud, to continue to rely on that responsibility until the time came for her to perform by delivering the deed. But the evidence will not warrant *67a finding that he intended to make so foolish a bargain or that he knew that her title was defective.
I am also of the opinion that the vendee is not entitled to rescind until the vendor is given an opportunity to perform by obtaining a good title, and conveying the same when the last instalment of the purchase price falls due and all of that price is paid. This is according to the weight of authority and the better opinion. See Pomeroy, Spec. Perf. Cont. §§ 341, 342, and cases cited. The majority cite several authorities to the contrary, but, in my opinion, they should not be followed. But this does not imply that the vendee must rely solely on the personal covenants of the vendor, as that would leave the vendor at liberty to make a contract to sell when he knew he had no title or right, but was willing to take his chances on being able to acquire the property in the meantime. Then the vendor has no right to make a contract to sell, unless he in good faith believes that he has the title or some certain means of acquiring it, and this disposes of the theory that the vendee must rely solely on the personal covenants of the vendor.
The rule for granting relief between vendor and vendee should be very equitable and flexible. Where both parties supposed when the contract was made that the vendor had title, and it turns out that he had not, it is a case of mutual mistake, in which a court of equity should grant the proper relief. That relief may not be a rescission of the contract until such time as the vendor is required to deliver a good title. A court of equity will not, any more than a court of law, deprive him of the opportunity to procure title in the meantime. But, while the court is thus lenient with the vendor, it ought not to compel the vendee to incur an unjust and unreasonable risk. The vendee is not at fault, but the vendor is. Then why should the vendee be compelled to incur this risk? Under our practice, every court is a court of equity whenever equitable principles intervene.
In my opinion, the trial court should, as a condition precedent to the entry of judgment in favor of plaintiff, have required her to file a bond with sufficient sureties, conditioned for the return of the amount collected on the judgment in case she fails to make defendant a good title to the land at the time appointed by the con*68tract, or else the court should have stayed proceedings in this action until such time, on the filing by defendant of a bond with sufficient sureties, conditioned for the payment of the amount that may be adjudged against him in this action. The trial court refused to find that Nancy J. Loveridge was insolvent at the time of her death (she died during the pendency of the action). There are cases in which equitable relief similar to that here proposed has been granted, where it affirmatively appeared that the vendor was insolvent. See Hunter v. Bradford, 3 Fla. 269.
While there may be no precedent for granting such relief, where it does not appear that the vendor was insolvent, yet it seems to me that the principles involved are plain. All the authorities hold that no equitable relief should be granted to the defendant in such a case as this, but I submit that the cases which so hold are based on a wrong theory, to-wit, that, as to the instalments of the purchase price which the vendee agrees to pay in advance of receiving the deed, he receives no present consideration at the time he makes the payment of each instalment, but must trust wholly to the personal covenants of the vendor. This is not true. If the vendor has title, and the vendee is in possession or has recorded his contract, every time he pays such an instalment he increases his present equitable interest in the land to the amount of the payment, and the courts should not offer the vendor a premium on depriving the vendee of this right.
Clearly, the contract is ordinarily intended to give, on the part of the vendor, something more than his personal covenant to the vendee. There is no principle better established in equity than that which holds that the vendee is the equitable owner of the land.
“Equity says that from the contract, even while yet executory, the vendee acquires a ‘real’ right, a right of property in the land, which, though lacking a legal title and therefore equitable only, is none the less the real, beneficial ownership, subject, however, to a lien of the vendor as security for the purchase price as long as that remains unpaid.” 1 Pomeroy, Eq. Jur. § 105.
If the vendee’s contract was intended to give him this present real ownership, but fails to do so because the vendor had no title, *69it is the duty of a court of equity to protect the vendee against substantial risk, whether the vendor is solvent or insolvent. And who can say that the risk in this case is not substantial?
The doctrine of the courts on this question might not, as a rule, have worked serious injustice a hundred years ago, in England, where there were no exemption laws, and the remedy of imprisonment for debt existed. Under such circumstances, few could afford to become insolvent or to retain what did not belong to them after a judgment was entered against them for the return of it. But in these modern times, in this country, where we have exemption laws, and parties can dispose of their property and become execution proof so easily, the risk is very great which a vendee must run if he must pay such instalments, and trust solely to the future personal responsibility of the vendor when the latter has no title.
Again, for the same reasons, the law is very crude and unjust which requires a vendee who has taken possession and made valuable improvements or paid a part of the purchase price to surrender possession before he can rescind the contract for fraud or failure of title. He should be allowed to hold the possession as security for the repayment of such part of the purchase price, and the payment to him of the value of his improvements, and he should also be awarded a lien for the same on such title or interest as the vendor may have in the land. In my opinion this case should be remanded to the court below, with directions either to stay proceedings on the filing of a bond by defendant, or to order that judgment be entered only on the filing of a bond by plaintiff, as above suggested.